United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Freeland, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1773
Issued: January 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 22, 2013 appellant filed a timely appeal from a February 21, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a left elbow injury in the
performance of duty as alleged.
FACTUAL HISTORY
On January 7, 2013 appellant, then a 46-year-old carrier, filed a traumatic injury claim
(Form CA-1) asserting that on December 31, 2012 he sustained a left elbow injury when he

1

5 U.S.C. § 8101 et seq.

slipped and fell on icy steps while delivering mail. He did not stop work at the time of the
injury.
In a January 18, 2013 letter, OWCP advised appellant of the additional evidence needed
to establish his claim. It requested medical evidence from his physician explaining how and why
the December 31, 2012 incident would have caused the claimed left elbow injury. Appellant was
afforded 30 days to submit such evidence.
Appellant submitted a work status note dated January 7, 2013 from an urgent care clinic,
signed by Megan O’Donovan, a physician’s assistant, and reviewed and countersigned by
Dr. Jean Paul Rommes, Board-certified in emergency medicine and family practice. They
related appellant’s account of striking his left elbow when he slipped on icy stairs on
December 31, 2012, with an immediate onset of pain and swelling. On examination, there was
tenderness at the left olecranon. X-rays of the left elbow were negative for fracture, avulsion,
dislocation and soft tissue swelling. The clinicians diagnosed a left elbow contusion sustained
on December 31, 2012 and released appellant to full duty.
On February 19, 2013 OWCP received a second medical report of the January 7, 2013
visit which reiterated the previous diagnosis of the physician’s assistant report. This report was
countersigned by Dr. Rommes.
By decision dated February 21, 2013, OWCP denied the claim on the grounds that causal
relationship was not established. It found that the December 31, 2012 incident occurred as
alleged. However, OWCP found that the January 7, 2013 report was not probative medical
evidence as a physician’s assistant is not a physician as defined under FECA. It further found
that the January 7, 2013 report had not been “countersigned by a physician.”
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
2

5 U.S.C. § 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

2

that he or she actually experienced the employment incident that is alleged to have occurred.5
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.6
ANALYSIS
Appellant claimed that he sustained a left elbow injury when he slipped and fell while
delivering mail on December 31, 2012. OWCP accepted the December 31, 2012 incident as
factual. In support of his claim, appellant submitted a January 7, 2013 report signed by
Ms. O’Donovan, a physician’s assistant, and reviewed and countersigned by Dr. Rommes, a
physician Board-certified in emergency medicine and family practice received by OWCP on
February 19, 2013. The report diagnosed a left elbow contusion due to the accepted
December 31, 2012 slip and fall.
OWCP denied the claim, by decision dated February 21, 2013, finding that causal
relationship was not established due to a lack of medical evidence. It found that the January 7,
2013 report was of no probative value as it was signed only by a physician’s assistant and “not
countersigned by a physician.” OWCP was correct in noting that physician’s assistants are not
considered physicians under FECA and their opinions are of no probative value.7 Reports that
are reviewed and countersigned by a physician do constitute probative medical evidence.8 In this
case, the January 7, 2013 report of Ms. O’Donovan was reviewed and countersigned by
Dr. Rommes, a Board-certified physician. The report is therefore competent medical evidence.
The case will be remanded to OWCP for a review of the January 7, 2013 report. Following this
and any other development deemed necessary, OWCP shall issue an appropriate merit decision
in the case.
CONCLUSION
The Board finds that the case is not in posture for a decision. The case will be remanded
for additional development.

5

Gary J. Watling, 52 ECAB 278 (2001).

6

Deborah L. Beatty, 54 ECAB 340 (2003).

7

5 U.S.C. § 8101(2); Richard E. Simpson, 57 ECAB 668 (2006); Vickey C. Randall, 51 ECAB 357 (2000).

8

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004); Merton J. Sills, 39 ECAB
572 (1988).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 21, 2013 is set aside, and the case remanded for further
action in accordance with this decision.
Issued: January 7, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

